Name: Commission Regulation (EEC) No 1885/84 of 2 July 1984 abolishing the countervailing charge on peaches including nectarines originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7 . 84 No L 176/29Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1885/84 of 2 July 1984 abolishing the countervailing charge on peaches including nectarines originating in Yugoslavia whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of peaches including nectarines originating in Yugoslavia can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1712/84 of 19 June 1984 (3) introduced a countervailing charge on peaches including nectarines originating in Yugoslavia ; Whereas for this product originating in Yugoslavia there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1712/84 is hereby repealed . Article 2 This Regulation shall enter into force on 3 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p. 1 . ( 2) OJ No L 130 , 16 . 5 . 1984, p. 1 . (') OJ No L 162, 20 . 6 . 1984, p. 23 .